The respondent failed to appear in the Probate Court on July 6, 1972, to answer to a petition for contempt for failure to obey a decree in a separate support action brought by his wife. That petition was returnable on May 30, 1972, and had been continued to June 27, 1972, and then to July 6, 1972. The judge ordered a capias to issue returnable forthwith (G. L. c. 215, § 34A), and the respondent appealed from that order. The respondent argues that the petition for contempt was based on an order of court no longer in effect. Such argument is irrelevant, as the order appealed from adjudicated no rights. Its only purpose was to secure the presence of the respondent in court to answer to the wife’s petition. His appearance before the court would have satisfied the order. The appeal is frivolous and is dismissed with double costs. G. L. c. 211A, § 15.

So ordered.